DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on December 08, 2021.
Claims 1, 3,4 and  6 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishiyama et al. (UPS 2013/0100828), in view of Nagaraji et al. (USP: 2019/0075526). 

As per Claim 1 Kishiyama teaches a radio terminal that performs radio communication with a radio base station including: 
a of transmission points each including at least one antenna element (Paragraph 0025 a mobile station apparatus having a plurality of transmitting antennas); and a signal processing unit connected to the of transmission points, the radio terminal comprising: 
(See Fig. 1 Paragraph 0025 a plurality of transmitting antennas A1…..An ); 
a processor that estimates path-loss between each of the plurality of antenna elements, and the of transmission points (Paragraph 0026, 0027 a plurality of transmitting antennas, a step of setting representative value path loss (PL') based on measured path loss),
  calculates a power control weight for controlling transmission power of each of the plurality of antenna elements based on the summed path-loss and a beamforming weight for forming a transmission beam (Paragraph 0011, 0022, 0029 wherein the transmission power setting section sets representative value path loss (PL') based on the path loss (PL) measurement values measured in the path loss measurement section,weighting coefficient, path loss (PL) is the path loss measurement value. The path loss (PL) of a plurality of transmitting antennas provided in a mobile station apparatus is measured. Path loss (PL) can be measured in a path loss measurement section provided in the mobile station apparatus), 
wherein the processor calculates the power control weight in such a way that the greater the path-loss estimated by the processor, the greater the transmission power (Paragraph 0011, 0052, 0061, wherein the transmission power setting section sets representative value path loss (PL') based on the path loss (PL) measurement values measured in the path loss measurement section, transmission is performed using only the antenna of the minimum path loss (PL). To be more specific, power is set only with respect to the antenna of the minimum path loss (PL), and transmission power is not set with respect to the other antennas (by making transmission power 0)).
and a transmitter that transmits a reference signal multiplied by both the power control weight (Paragraph 0029, 0073, 0086, 0110  when the sum of the transmission power of each transmitting antenna after the distribution transmission power is preferentially distributed to antennas of small path loss (PL). the path loss (PL) of a plurality of transmitting antennas provided in a mobile station apparatus is measured. The PL measurement section measures the RSRP (Reference Signal Received Power) and measures the path loss (PL) of each antenna from the transmission power (Txpower) of the downlink reference signal (DLRS) that is reported in advance, and the RSRP. Path loss (PL) can be measured in a path loss measurement section provided in the mobile station apparatus. The path loss measurement section measures the RSRP (Reference Signal Received Power) and measures the path loss (PL) of each transmitting antenna from the transmission power (Tx power) of a downlink reference signal (DLRS) that is reported in advance and the RSRP) 
Kishiyama may not explicitly disclose sums, in each of the plurality of antenna elements, the path-loss of each of the plurality of transmission points.
and the beamforming weight to the base station.
Nagaraji disclose sums, in each of the plurality of antenna elements, the path-loss of each of the plurality of transmission points(Paragraph 0107, 0130 calculate a beamformed pathloss associated with each measured B-RSRP. Measure, for each link of a set of links, a beam-specific reference signal received power (B-RSRP) associated with that link, wherein each link of the set of links comprises a distinct combination of a UE beam of a set of UE beams and a transmission/reception point (TRP) beam of a set of TRP beams; and calculate a beamformed pathloss associated with each measured B-RSRP. ) and the beamforming weight to the base station(Paragraph  0002, 0039 FIG. 2 is a diagram transmit power control for beamformed uplink transmissions in fifth generation (5G) systems. The transmit power of UL beamformed transmission and reception, an Evolved NodeB (eNB) can employ flexibility in allocating different links (e.g., wherein each link can comprise a set of a transmit beam and a receive beam) to users, which can allow the eNB to multiplex more users on the uplink. A Link identifier (ID) can be indicated as part of the UL grant message, so that the UE can autonomously decide which beamformed pathloss value to use in its power control formula ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kishiyama to include a plurality of transmission points as taught by Nagaraji for reliability, to ensure that the a tunable parameter that determines to what extent the calculated transmit power depends on the beamformed pathloss (See Nagaraji Paragraph 0044). 

Claim 2. (Canceled)

As per Claim 3 Kishiyama teaches a method for controlling transmission power of a terminal that includes a plurality of antenna elements (Paragraph 0025 a mobile station apparatus having a plurality of transmitting antennas), the terminal (Paragraph 0100 a mobile station apparatus and a base station apparatus when the transmission power control):
 a plurality of transmission points each including at least one antenna element (See Fig. 1 Paragraph 0025 a plurality of transmitting antennas A1…..An ); and
 a signal processing unit connected to the of transmission points, the method comprising:
 estimating path-loss between each of the of antenna elements and the plurality of transmission points; 
calculating a power control weight for controlling transmission power of each of the plurality of antenna elements based on the summed path-loss the greater the transmission power (Paragraph 0011, 0022, 0029 wherein the transmission power setting section sets representative value path loss (PL') based on the path loss (PL) measurement values measured in the path loss measurement section,weighting coefficient, path loss (PL) is the path loss measurement value. The path loss (PL) of a plurality of transmitting antennas provided in a mobile station apparatus is measured. Path loss (PL) can be measured in a path loss measurement section provided in the mobile station apparatus), 
wherein the calculating section calculates the power control weight in such a way that the greater the path-loss estimated, the greater the transmission power (Paragraph 0011, 0052, 0061, wherein the transmission power setting section sets representative value path loss (PL') based on the path loss (PL) measurement values measured in the path loss measurement section, transmission is performed using only the antenna of the minimum path loss (PL). To be more specific, power is set only with respect to the antenna of the minimum path loss (PL), and transmission power is not set with respect to the other antennas (by making transmission power 0)),
and a transmitter that transmits a reference signal multiplied by both the power control weight (Paragraph 0029, 0073, 0086, 0110  when the sum of the transmission power of each transmitting antenna after the distribution transmission power is preferentially distributed to antennas of small path loss (PL). the path loss (PL) of a plurality of transmitting antennas provided in a mobile station apparatus is measured. The PL measurement section measures the RSRP (Reference Signal Received Power) and measures the path loss (PL) of each antenna from the transmission power (Txpower) of the downlink reference signal (DLRS) that is reported in advance, and the RSRP. Path loss (PL) can be measured in a path loss measurement section provided in the mobile station apparatus. The path loss measurement section measures the RSRP (Reference Signal Received Power) and measures the path loss (PL) of each transmitting antenna from the transmission power (Tx power) of a downlink reference signal (DLRS) that is reported in advance and the RSRP) 
Kishiyama may not explicitly disclose sums, in each of the plurality of antenna elements, the path-loss of each of the plurality of transmission points.
and the beamforming weight to the base station.
Nagaraji disclose sums, in each of the plurality of antenna elements, the path-loss of each of the plurality of transmission points(Paragraph 0107, 0130 calculate a beamformed pathloss associated with each measured B-RSRP. Measure, for each link of a set of links, a beam-specific reference signal received power (B-RSRP) associated with that link, wherein each link of the set of links comprises a distinct combination of a UE beam of a set of UE beams and a transmission/reception point (TRP) beam of a set of TRP beams; and calculate a beamformed pathloss associated with each measured B-RSRP. ) and the beamforming weight to the base station(Paragraph  0002, 0039 FIG. 2 is a diagram transmit power control for beamformed uplink transmissions in fifth generation (5G) systems. The transmit power of UL beamformed transmission and reception, an Evolved NodeB (eNB) can employ flexibility in allocating different links (e.g., wherein each link can comprise a set of a transmit beam and a receive beam) to users, which can allow the eNB to multiplex more users on the uplink. A Link identifier (ID) can be indicated as part of the UL grant message, so that the UE can autonomously decide which beamformed pathloss value to use in its power control formula ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kishiyama to include a plurality of transmission points as taught by Nagaraji for reliability, to ensure that the a tunable parameter that determines to what extent the calculated transmit power depends on the beamformed pathloss (See Nagaraji Paragraph 0044). 

As per Claim 4 Kishiyama teaches a radio base station including: 
a of transmission points each including at least one antenna element (Paragraph 0025 a mobile station apparatus having a plurality of transmitting antennas); and 
a processor that estimates path-loss between the base station and a plurality of antenna elements of  a terminal (See Fig. 1 Paragraph 0025 a plurality of transmitting antennas A1…..An ),
calculates a power control weight for controlling transmission power of each of the plurality of antenna elements based on the summed path-loss (Paragraph 0011, 0022, 0029 wherein the transmission power setting section sets representative value path loss (PL') based on the path loss (PL) measurement values measured in the path loss measurement section weighting coefficient, path loss (PL) is the path loss measurement value. The path loss (PL) of a plurality of transmitting antennas provided in a mobile station apparatus is measured. Path loss (PL) can be measured in a path loss measurement section provided in the mobile station apparatus) 
and a transmitter that transmits a reference signal multiplied by both the power control weight (Paragraph 0029, 0073, 0086, 0110  when the sum of the transmission power of each transmitting antenna after the distribution transmission power is preferentially distributed to antennas of small path loss (PL). the path loss (PL) of a plurality of transmitting antennas provided in a mobile station apparatus is measured. The PL measurement section measures the RSRP (Reference Signal Received Power) and measures the path loss (PL) of each antenna from the transmission power (Txpower) of the downlink reference signal (DLRS) that is reported in advance, and the RSRP. Path loss (PL) can be measured in a path loss measurement section provided in the mobile station apparatus. The path loss measurement section measures the RSRP (Reference Signal Received Power) and measures the path loss (PL) of each transmitting antenna from the transmission power (Tx power) of a downlink reference signal (DLRS) that is reported in advance and the RSRP) 
Kishiyama may not explicitly disclose sums, in each of the plurality of antenna elements, the path-loss of each of the plurality of transmission points.
and the beamforming weight to the base station.
Nagaraji disclose sums, in each of the plurality of antenna elements, the path-loss of each of the plurality of transmission points(Paragraph 0107, 0130 calculate a beamformed pathloss associated with each measured B-RSRP. Measure, for each link of a set of links, a beam-specific reference signal received power (B-RSRP) associated with that link, wherein each link of the set of links comprises a distinct combination of a UE beam of a set of UE beams and a transmission/reception point (TRP) beam of a set of TRP beams; and calculate a beamformed pathloss associated with each measured B-RSRP. ) and the beamforming weight to the base station(Paragraph  0002, 0039 FIG. 2 is a diagram transmit power control for beamformed uplink transmissions in fifth generation (5G) systems. The transmit power of UL beamformed transmission and reception, an Evolved NodeB (eNB) can employ flexibility in allocating different links (e.g., wherein each link can comprise a set of a transmit beam and a receive beam) to users, which can allow the eNB to multiplex more users on the uplink. A Link identifier (ID) can be indicated as part of the UL grant message, so that the UE can autonomously decide which beamformed pathloss value to use in its power control formula ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kishiyama to include a plurality of transmission points as taught by Nagaraji for reliability, to ensure that the a tunable parameter that determines to what extent the calculated transmit power depends on the beamformed pathloss (See Nagaraji Paragraph 0044). 

As per Claim 5 Kishiyama –Nagaraji teaches the base station according to claim 4, further comprising a transmitting section that transmits a reference signal multiplied by the power control weight calculated by the calculating section to the terminal  (Paragraph 0011, 0052, 0061, wherein the transmission power setting section sets representative value path loss (PL') based on the path loss (PL) measurement values measured in the path loss measurement section, transmission is performed using only the antenna of the minimum path loss (PL). To be more specific, power is set only with respect to the antenna of the minimum path loss (PL), and transmission power is not set with respect to the other antennas (by making transmission power 0)).

As per Claim 6 Kishiyama-Nagaraji teaches  the base station according to claim 4, further comprising a transmitter that transmits the power control weight calculated by the processor to the terminal (Paragraph 0011, 0052, 0061, wherein the transmission power setting section sets representative value path loss (PL') based on the path loss (PL) measurement values measured in the path loss measurement section, transmission is performed using only the antenna of the minimum path loss (PL). To be more specific, power is set only with respect to the antenna of the minimum path loss (PL), and transmission power is not set with respect to the other antennas (by making transmission power 0)).

Response to Argument(s)

Applicant's argument(s) filed on December 08, 2021 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page 6-8 the Applicant argues in substance that: 

(A)  “Kishiyama is silent regarding a beamforming weight. It necessarily follows that Kishiyama cannot teach that two independent weights (e.g., both power control weight and beamforming weight) are used in the multiplication of the reference signal, as required in the above-referenced limitations of amended independent claim 1.”

• (A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Examiner appreciates applicant’s representative’s explanation however, Nagaraji explicitly states how an Evolved NodeB (eNB) can employ flexibility in allocating different links (e.g., wherein each link can comprise a set of a transmit (Paragraph 0078 a beamformed pathloss (PL) can be calculated for one or more links of the set of links. For example, a beamformed PL can be calculated for each link of the set of links, for each active link of a set of active links configured as described herein, for an active link associated with a UL grant, etc. )
	Therefore Kishiyama –Nagaraji reference teaches the claim limitation as currently presented. 
Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988571-272-3988[ 4 ].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/           Primary Examiner, Art Unit 2468